                        Case 1:19-cv-11818-VEC Document 38
                                                        37 Filed 04/23/20 Page 1 of 2
                                                                                                               USDC SDNY
                                                                                                               DOCUMENT

MEMO ENDORSED                                                                                                  ELECTRONICALLY FILED
                                                                                                               DOC #:
                                                                                                               DATE FILED: 4/23/2020
                                                                  601 Lexington Avenue
                                                                   New York, NY 10022
                 Dale M. Cendali                                      United States
             To Call Writer Directly:                                                                                                 Facsimile:
                +1 212 446 4846                                        +1 212 446 4800                                             +1 212 446 4900
           dale.cendali@kirkland.com
                                                                       www.kirkland.com



                                                                       April 23, 2020

           VIA ECF

           Hon. Valerie Caproni
           United States District Court for the
           Southern District of New York
           40 Foley Square, Room 240
           New York, New York 10007

                     Re: Take-Two Interactive Software, Inc. v. Wyckoff, No. 1:19-cv-11818-VEC

           Dear Judge Caproni:

                    We represent Plaintiff Take-Two Interactive Software, Inc. (“Take-Two”) in the above-
           referenced litigation. We write jointly with counsel for Defendant Johnathan Wyckoff
           (“Defendant”) to request that, while the parties arbitrate their dispute, the Court stay this
           litigation pursuant to 9 U.S.C. § 3 and vacate all pending deadlines. As Your Honor is aware,
           the Court previously entered a preliminary injunction enjoining Defendant, Dkt. No. 29, and the
           parties previously indicated that they likely would seek to pursue their claims through arbitration
           if settlement negotiations failed. Dkt. No. 34, at 3. The parties’ settlement negotiations have not
           been successful.

                   Thus, on April 22, 2020, Take-Two submitted its demand for arbitration to Judicial
           Arbitration and Mediation Services (“JAMS”). Although the arbitrator will decide the parties’
           respective claims and defenses, Take-Two would like to ensure that the preliminary injunction
           against Defendant stays in place while the arbitration proceeds. This is consistent with the End
           User License Agreement at issue in this dispute, which provides that the parties “shall have the
           right to seek an injunction . . . in court in order to preserve the status quo while an arbitration
           proceeds.” Dkt. No. 1-4, at 6. Defendant consents to this procedure. Accordingly, the parties
           respectfully and jointly request that the preliminary injunction stay in place, this case be stayed
           pursuant to 9 U.S.C. § 3, and all pending deadlines be vacated until the arbitration is decided, at
           which point the parties will write jointly to the Court to resolve any remaining matters.




 Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
         Case 1:19-cv-11818-VEC Document 38
                                         37 Filed 04/23/20 Page 2 of 2




Hon. Valerie Caproni
April 23, 2020
Page 2

                                          Respectfully submitted,



                                          Dale M. Cendali

cc: Counsel of record (via ECF)

                                            Application GRANTED. The preliminary
                                            injunction will remain in place. This case is
                                            STAYED pending arbitration. The parties
                                            must provide joint quarterly status reports,
                                            with the first one due on July 1, 2020.
                                            SO ORDERED.



                                                                                    4/23/2020
                                            HON. VALERIE CAPRONI
                                            UNITED STATES DISTRICT JUDGE
